DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
After review of applicant’s provisional application #62/740,390 examiner has determined that the provisional application has not disclosed the claimed “first vertical support system to support both the first and second aisle spanning systems” of claim 17 or the recited “generally flat shape or generally arch shape of claim 20. Therefore, claims 17 and 20 have been treated as having an effective filing date of 10/02/2019 and not the filing date of the provisional application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lip sealingly engaging a side surface of the row of computer cabinets of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 objected to because of the following informalities:  the term "the aisle spanning material" has not been previously recited and therefore lacks antecedent basis. The term should be corrected to "the aisle spanning system".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6 -10, 13-16, 18, 20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dersch et al. (US 2010/0061057 A1).
Regarding claim 1, Dersch discloses an air barrier system (Dersch 20) for a data center (Dersch 10) within a building, the air barrier system comprising a pliable barrier material (Dersch 24) to partition an area above a top of a row of computer cabinets (see Dersch figure 1) and below an overhead surface of the building (Dersch [0053]) , the pliable barrier material reduces mixing between aisles, and a frame (Dersch 34 and 56) to support the pliable barrier material (see Dersch figure 3) in a position when in the area above the top of the row of computer cabinets (see Dersch figure 1), the frame supported by the row of computer cabinets without support from the overhead surface (see Dersch figure 1).
Regarding claim 2, Dersch as applied to claim 1 further discloses a lip (Dersch 52) coupled to the pliable barrier material (see Dersch figure 3), and the lip sealingly engages a surface of the row of computer cabinets (Dersch [0059]).
Regarding claim 4, Dersch as applied to claim 2 further discloses the surface is a top surface of the row of computer cabinets (see Dersch figure 3).
Regarding claim 6, Dersch as applied to claim 2 further discloses the lip (Dersch 52) comprises a releasable connection (Dersch [0059]) in the form of a hook and loop fastener to form a seal with the upper surface of the computer cabinet.
Regarding claim 7¸ Dersch as applied to claim 6 teaches the releasable connection is a hook and loop fastener (Dersch [0059]) which can be removed without tools.
Regarding claim 8, Dersch as applied to claim 6 teaches a hook and loop fastener (Dersch [0059]).
Regarding claim 9, Dersch as applied to claim 1 teaches the frame (Dersch 34 and 56) rests upon a top surface of the row of computer cabinets (see Dersch figure 3). Examiner notes the mounting brackets (Dersch 44) extend onto the front surface but the annular portion (Dersch 48) that receives the frame is located on the upper surface.
Regarding claim 10, Dersch as applied to claim 1 further discloses the frame is secured using a releasable connection (Dersch [0058]) by securing mounting brackets (Dersch 44) to the computer cabinet using screw fasteners (Dersch 46) that can be removed.
Regarding claim 13, Dersch as applied to claim 1 further discloses the frame includes a vertical support system (Dersch 44) that includes a first tube (Dersch 48) spaced apart from a second tube (Dersch 48, see Dersch figure 6) that extend upward from the row of computer cabinets (see Dersch figure 6) and the pliable material barrier extends between the first and second tubes (see Dersch figure 3). Examiner notes that the claim has not specified that the pliable barrier material be attached to the first and second tube and that therefore flap 52 mounted to the surface of the computer cabinet extends between tubes 48 that sit atop the computer cabinet.
Regarding claim 14, Dersch as applied to claim 13 further discloses the row of cabinets is a first row of cabinets (see annotated figure) and the vertical support system is a first vertical support system, and the frame further includes a second vertical support system (see annotated figure) supported by a second row of computer cabinets (see annotated figure) and an aisle spanning system (Dersch 34 and 56) to extend across the first aisle with the first vertical support system and second vertical support system coupled to each other via the aisle spanning system (see annotated figure).

    PNG
    media_image1.png
    640
    726
    media_image1.png
    Greyscale

Dersch figure 3 (annotated)
Regarding claim 15, Dersch further discloses the pliable barrier material (Dersch 24) form a roof to be carried by the aisle spanning system (see Dersch figures 2 and 3).
Regarding claim 16, Dersch as applied to claim 15 teaches the pliable roof material is the pliable barrier material (see Dersch figures 2 and 3).
Regarding claim 18, Dersch as applied to claim 1 further discloses the row of computer cabinets is a first row of computer cabinets and the frame spans an aisle towards a second row of computer cabinets (see Dersch figure 1) with the first and second row of computer cabinets defining opposite sides of the first aisle.

    PNG
    media_image2.png
    590
    679
    media_image2.png
    Greyscale

Dersch figure 1 (annotated)
Regarding claim 20, Dersch as applied to claim 18 further discloses the aisle spanning system has a generally arched shape (see Dersch figure 1).
Regarding claim 22, Dersch discloses an air barrier system (Dersch 20) for a data center (Dersch 10) within a room, the air barrier system comprising a frame (Dersch 34 and 56) extending upwards (see Dersch figure 3) from a row of computer cabinets (Dersch 14), the frame spaced apart and detached from an overhead surface of the room (Dersch [0053]), the frame extends along a length of  the row of computer cabinets (see Dersch figure 1) and rests upon the row of computer cabinets (See Dersch figure 1) and a barrier (Dersch 22) made of pliable material (Dersch [0054]) to be carried by the frame (see Dersch figure 1). The barrier is configured to obstruct air from passing over the row of computer cabinets between passageways on either side of the row of computer cabinets (Dersch [0053]).
Regarding claim 23, Dersch discloses a first tube (Dersch 34), a second tube (Dersch [0056]) spaced apart from the first tube (see Dersch figure 3), first and second releasable connectors (Dersch 44) coupled to the first and second tubes respectively to releasably connect the first and second tubes to a row of computer cabinets (Dersch 14)to secure the first and second tubes in a position above the row of computer cabinets (see Dersch figure 1) and a pliable material (Dersch 24) to extend between the first and second tubes (see Dersch figure 3), the pliable material to obstruct air form passing between the first and second tubes to reduce mixing of air on either side of the row of computer cabinets (Dersch [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dersch et al. (US 2010/0061057 A1) as applied to claim 2 above.
Regarding claim 2, Dersch is silent regarding if the lip (Dersch 52) is formed unitarily or separately from the pliable barrier material (Dersch 22).
However, combining the separate pliable barrier material and lip would have been an obvious matter of engineering choice since there is no unexpected advantageous result produced by the combination. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Regarding claim 5, Dersch as applied to claim 2 is silent regarding a side surface of the row of computer cabinets being the surface the lip seals onto.
However, applicant’s specification is silent regarding any advantage to the use of the side surface of the row of computer cabinets for the sealing surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the rearrangement of the sealing surface from the upper surface to the side surface of the rows of computer cabinets is matter of design choice that does not affect the operation of the air barrier system and could choose either surface. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dersch et al. (US 2010/0061057 A1) as applied to claim 10 above, and further in view of Veino et al. (US 2015/0296657 A1).
Regarding claim 11, Dersch as applied to claim 10 is silent regarding the releasable connection being capable of removal without tools.
However, Veino teaches an air barrier system (Veino 10) that comprises a base (Veino 26) that comprises a magnet (Veino 30) for securing the air barrier system to the top of a computer cabinet (see Veino figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dersch’s air barrier system to utilize Veino’s teaching of a magnet for securing the air barrier system to a computer cabinet to allow easier installation and removal of the air barrier system.
Regarding claim 12, Dersch as applied to claim 10 is silent regarding the use of magnets, hook-and-loop fasteners, or snaps for securing the frame to a row of cabinets.
However, Veino teaches an air barrier system (Veino 10) that comprises a base (Veino 26) that comprises a magnet (Veino 30) for securing the air barrier system to the top of a computer cabinet (see Veino figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dersch’s air barrier system to utilize Veino’s teaching of a magnet for securing the air barrier system to a computer cabinet to allow easier installation and removal of the air barrier system.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dersch et al. (US 2010/0061057 A1) as applied to claim 18 above, and further in view of Heim et al. (US 2017/0127574 A1).
Regarding claim 19, Dersch as applied to claim 18 is silent regarding an airduct supported by the aisle spanning system.
However, Heim teaches a combined air barrier and cooling system comprising a pliable barrier material (Heim 96) extending across an aisle and secured to each row of computer cabinets (see Heim figure 9) and an air duct (Heim 90) supported by the aisle spanning system (see Heim figure 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dersch’s system to utilize Heim’s teaching of an air barrier system’s aisle spanning system supporting an air duct to allow a cool air supply without requiring additional support structure for a supply duct.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dersch et al. (US 2010/0061057 A1) as applied to claim 1 above, and further in view of Hall (US 2009/0173017 A1).
Regarding claim 21, Dersch as applied to claim 1 is silent regarding use of fusible links to hold the pliable barrier material and release the pliable barrier material in response to a characteristic associated with a fire or an impending fire.
However, Hall teaches an air barrier system comprising a barrier material (Hall 54) connected to a frame (Hall 60) by a fusible link (Hall 66) configured to release when temperature exceeds a threshold due to a fire (Hall [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dersch’s air barrier system by utilizing Hall’s fusible links instead of sleeves to allow release in event of a fire to allow fire suppression systems to function properly.
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record teaches a vertical mounting system located at the edge of a server rack and it would not have been obvious to extend an aisle spanning system from one side of a computer cabinet over the entire cabinet and an aisle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wendorf et al. (US 9,888,606 B1), Kreitzman et al. (US 2013/0165035 A1), Namek et al. (US 2012/0281352 A1), and Mainers et al. (US 2011/0108207 A1) each disclose an air barrier system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762